Name: 82/527/EEC: Commission Decision of 22 July 1982 on health protection measures in respect of imports of fresh meat from the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-07

 Avis juridique important|31982D052782/527/EEC: Commission Decision of 22 July 1982 on health protection measures in respect of imports of fresh meat from the Republic of South Africa Official Journal L 233 , 07/08/1982 P. 0039 - 0048 Spanish special edition: Chapter 03 Volume 26 P. 0028 Portuguese special edition Chapter 03 Volume 26 P. 0028 *****COMMISSION DECISION of 22 July 1982 on health protection measures in respect of imports of fresh meat from the Republic of South Africa (82/527/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 81/476/EEC (2), and in particular Article 15 thereof, Whereas vaccination against exotic types of foot and mouth disease is practised in certain parts of the Republic of South Africa and outbreaks of exotic foot and mouth disease occur in those parts from time to time; whereas African swine fever occurs in swine in certain parts of the country from time to time; whereas these parts are officially designated as control areas for each of the diseases mentioned; Whereas strict measures, including control of movement by permit are applied when cattle are transferred from the foot and mouth control area; whereas when cattle intended for breeding or production are moved from such a control area they do so by way of a quarantine system and are branded to indicate that they have originated in that area; whereas when cattle intended for slaughter are moved from the control area they may only, according to the legal provisions, enter one of two quarantine slaughterhouses situated at Pretoria and Benoni; Whereas the movement of pigs and fresh meat of pigs from the African swine fever control area is prohibited; Whereas these measures have the affect of limiting the risk in importation of fresh meat to the Community for each of the diseases mentioned; whereas in order further to reduce the risk of foot-and-mouth disease if such imports are authorized, it is appropriate to restrict imports to boned meat of bovine animals and to prohibit imports of offal from certain areas; Whereas in respect of pig meat it is further necessary in order to protect the Community from African swine fever to limit imports to those from the southern portion of the country; Whereas the central veterinary authorities of South Africa have confirmed that rinderpest, exotic foot and mouth disease, African swine fever, classical swine fever, swine vesicular disease and Brucella suis infection have not occurred in the areas designated for export for at least 12 months and that vaccination against those diseases is not practised in those areas; whereas the Commission and the Member States will be notified within 24 hours, by telex or telegram, of the confirmation of the occurrence of any of the abovementioned diseases, an alteration in the vaccination policy against them or an alteration in the specified control areas for foot-and-mouth disease and African swine fever; Whereas the animal health requirements of Member States pursuant to Article 16 of Directive 72/462/EEC relating to imports of meat from the Republic of South Africa have not yet been laid down at Community level and enter into force only two years after their adoption; whereas, pending the entry into force of such requirements, the Member States are free to prohibit imports of fresh meat from the Republic of South Africa; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Commmittee, HAS ADOPTED THIS DECISION: Article 1 The prohibition provided for in Article 14 (2) (a) of Directive 72/462/EEC shall apply in the case of the Republic of South Africa: (a) For fresh meat of domestic animals of the bovine species to: - that part of the foot-and-mouth disease control area situated in the veterinary region Northern and Eastern Transvaal, in the district Ingwavuma of the veterinary region Natal, and in the border area with Botswana east of longitude 28 °, - that part of the foot-and-mouth disease control area in South-West Africa/Namibia, north of the 'Red Line' fences which extend from Palgrave Point in the west to Gam in the east; and (b) for fresh meat of domestic animals of the porcine species, to the veterinary regions of Orange Free State, Highveld, Transvaal, Northern and Eastern Transvaal, and the Ingwavuma and Ubombo districts of the veterinary region of Natal and to South-West Africa/Namibia. Article 2 If a Member State authorizes the importation into its own territory of fresh meat from the Republic of South Africa such authorization shall apply only to the following categories of fresh meat. 1. Boned fresh meat, excluding offals of domestic animals of the bovine species, originating in the Republic of South Africa (excluding the areas referred to in Article 1 (a) and slaughtered therein, which satisfies the requirements of the specimen animal health certificate in accordance with Annex A hereto which must accompany the consignment. Such boned fresh meat shall not enter the importing Member State's territory for at least 21 days from the date of slaughter. 2. Offal of domestic animals of the bovine species originating in the Republic of South Africa (excluding the areas referred to in Article 1 (a) and the veterinary regions Transvaal and Northern and Eastern Transvaal) and slaughtered therein, which satisfies the requirements of the specimen animal health certificate in accordance with Annex B hereto which must accompany the consignment. Such offal shall not enter the importing Member State's territory for at least 21 days from the date of slaughter. 3. Fresh meat, boned or not, including offal, of domestic animals of the porcine species originating in the Republic of South Africa (verterinary regions Western Cape, Eastern Cape and Karoo, and Natal (with the exception of the districts Ingwavuma and Ubombo)) and slaughtered therein, which satisfies the requirements of the specimen animal health certificate in accordance with Annex C hereto which must accompany the consignment. Such fresh meat or offal shall not enter the importing Member State's territory for at least 21 days from the date of slaughter. 4. Fresh meat, boned or not, including offals, of domestic solipeds originating in the Republic of South Africa and slaughtered therein, which satisfies the requirements of the specimen animal health certificate in accordance with Annex D hereto which must accompany the consignment. Article 3 This Decision shall apply from 1 January 1983. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 July 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 186, 8. 7. 1981, p. 20. ANNEX A ANIMAL HEALTH CERTIFICATE For deboned fresh meat (1) of domestic animals of the bovine species, excluding offals, intended for consignment to the European Economic Community Country of destination Reference number of the public health certificate (2) Exporting country, REPUBLIC OF SOUTH AFRICA (excluding the areas referred to in Article 1 (a) of the Commission Decision 82/527/EEC) Ministry Department Reference (Optional) I. Identification of meat Meat of: Domestic animals of the bovine species (Animal species) Nature of cuts (3) Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s) (2) Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s) (2) III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the deboned fresh meat of domestic animals of the bovine specieas described above is obtained from: - animals which were born and reared in the Republic of South Africa, and which have remained outside the areas referred to in Article 1 (a) of Commission Decision 82/527/EEC for at least 12 months preceding slaughter or since birth in the case of animals less than 12 months old, - animals which have not been vaccinated against foot-and-mouth disease during the preceding 12 months, - animals which on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals not satisfying the requirements laid down in Commission Decision 82/527/EEC as regards export of their meat to a Member State, and if they were conveyed by vehicle or container the latter was cleaned and disinfected before loading, - animals which when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter showed no symptoms of foot-and-mouth disease, - animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to the European Economic Community were slaughtered, - animals which were slaughtered on (date of slaughter). 2. the deboned fresh meat described above: - has been produced on different days to that which does not comply with the conditions required for export to the Community, - originates from carcases which have matured at a room temperature of more than + 2 ° C for at least 24 hours after slaughter and before the bones were removed, - has had the major accessible lymphatic glands removed, - has, during all stages of its production, deboning, packing and storage been kept strictly separate from meat not conforming to the requirements for export to a Member State laid down in Commission Decision 82/527/EEC. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine species, excluding offals, which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Only deboned carcase meat from domestic animals of the bovine species from which all bones and the major accessible lymphatic glands have been removed is authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight numer and for ships the name. ANNEX B ANIMAL HEALTH CERTIFICATE For offal (1), of domestic animals of the bovine species intended for consignment to the European Economic Community Country of destination Reference number of the public health certificate (2) Exporting country, REPUBLIC OF SOUTH AFRICA (excluding the areas referred to in Article 1 (a) of Commission Decision 82/527/EEC and the veterinary regions Transvaal and Northern and Eastern Transvaal) Ministry Department Reference (Optional) I. Identification of offal Offal of: Domestic animals of the bovine species (Animal species) Nature of offal (3) Nature of packaging Number of packages Net weight II. Origin of offal Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s) (2) Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s) (2) III. Destination of offal The offal will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian certify that: 1. the offal of domestic animals of the bovine species described above is obtained from: - animals which were born and reared in the Republic of South Africa, and which have remained outside the areas referred to in Article 1 (a) of Commission Decision 82/527/EEC and the veterinary regions Transvaal and Northern and Eastern Transvaal for at least 12 months preceding slaughter or since birth in the case of animals less than 12 months old, - animals which have not been vaccinated against foot-and-mouth disease during the preceding 12 months, - animals which on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals not satisfying the requirements laid down in Commission Decision 82/527/EEC as regards export of their meat to a Member State and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - animals which when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter showed no symptoms of food-and-mouth disease, - animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to be European Economic Community were slaughtered, - animals which were slaughtered on (date of slaughter). 2. the offal described above: - has been produced on different days to that which does not comply with the conditions required for export to the Community, - has matured at a room temperature of more than + 2 °C for at least three hours, - has, during all stages of its production, packing and storage been kept strictly separate from offal not conforming to the requirements for export to a Member State laid down in Commission Decision 82/527/EEC. Done at , on SEAL (Signature of official veterinarian) (1) Offal means fresh meat, other than that of the carcase of domestic animals of the bovine species fit for human consumption. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Offal from domestic animals of the bovine species from the areas referred to in Article 1 (a) of Commission Decision 82/527/EEC and from veterinary regions (Transvaal, Northern and Eastern Transvaal is not authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX C ANIMAL HEALTH CERTIFICATE For fresh meat (1) with or without bone, including offal of domestic animals of the porcine species intended for consignment to the European Economic Community Country of destination Reference number of the public health certificate (2) Exporting country, REPUBLIC OF SOUTH AFRICA (veterinary regions Western Cape, Eastern Cape and Karoo and region Natal with the exception of districts Ingwavuma and Ubombo) Ministry Department Reference (Optional) I. Identification of meat Meat of: Domestic animals of the porcine species (Animal species) Nature of cuts (3) Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s) (2) Address(es) and vetrinary approval number(s) (2) of the approved cutting plant(s) (2) III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian certify that: 1. the fresh meat of domestic animals of the porcine species described above is obtained from: - animals which were born and reared in the Republic of South Africa and which have remained in the veterinary regions Western Cape, Eastern Cape and Karoo and Natal (with the exception of districts Ingwavuma and Ubombo) for at least 12 months preceding slaughter or since birth in the case of animals less than 12 months old, - animals which have not been vaccinated against foot-and-mouth desease during the preceding 12 months, - animals which on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals awaiting slaughter not satisfying the requirements of Commission Decision 82/527/EEC as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - animals which when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours before slaughter showed no evidence of foot-and-mouth disease, - animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to the European Economic Community were slaughtered, - animals which were slaughtered on (date of slaughter). 2. the fresh meat of swine described above: - in the case of deboned or cut meat it has been produced on different days to that which does not comply with the conditions required for export to the Community, - has during all stages of its production, packing and storage been kept strictly separate from meat not conforming to the requirements for export to a Member State laid down in Commission Decision 82/527/EEC. Done at , on SEAL (Signature of official veterinarian) (1) Fresh meat means all parts fit for consumption from domestic swine which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Only fresh meat from domestic animals of the porcine species from veterinary regions Western Cape, Eastern Cape and Karoo and Natal (with the exception of districts Ingwavuma and Ubombo) is authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX D ANIMAL HEALTH CERTIFICATE For fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination Reference number of the public health certificate (2) Exporting country, REPUBLIC OF SOUTH AFRICA Ministry Department Reference (Optional) I. Identification of meat Meat of: Domestic solipeds (Animal species) Nature of cuts Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s) (2) Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s) (2) III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remainded in the territory of the Republic of South Africa for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on SEAL (Signature of official veterinarian) (1) Fresh meat means all parts fit for human consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.